.pwl\>

\DOO*--.'IG\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Honorable Christopher M. Alston
Chapter ll

Hearing Date: December 7, 2018
Hearing Time: 9:30 a.m.
Response Date: November 30, 2018
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
In re: No. l6-11767-CMA
NORTHWEST TERRITORIAL MINT, LLC,

)
)
§
) FINAL APPLICATION FOR PAYMENT OF
) FEES AND REIMBURSEMENT OF
Debtor. ) EXPENSES OF COUNSEL FOR THE
) OFFICIAL UNSECURED CREDITORS’
)
)
)
)

COMMITTEE

 

Miller Nash Graham & Dunn, LLP, and Mark D. Northrup, counsel for the Offlcial
Unsecured Creditors’ Committee in this case, hereby applies for: a) allowance of $384,137.00 in
fees, With payment of this amount to be rendered only as provided by subsequent order of the
Court; and b) allowance of $0 in costs and expenses. This Application is based on the files and
records herein and on the Declaration of Mark D. Northrup filed herewith.

DATED this 12th day of October, 2018.

MILLER NASH GRAHAM & DUNN LLP

By /s/ Mark D. Nor'thru,g
Mark D. Northrup, WSBA# 16947

Email: mark.northrup@millemash.com
Attorneys for the Ofi'lcial Unsecured Creditors'

Committee
FrNAL APPLICATION FoR PAYMENT oF FEES MlLLER NASH GRAHAM & DUNN LLP
AND REIMBURSEMENT oF EXPENSES oF Pier m, 2801 mgm way ~ suite 300
coUNsEL FoR THE oFFICIAL UNSECURED S'~“““‘“» W“""““Rt““ 98121'1 128

(206) 624_8300/Fax= (206) 340-9599
CREDlToRs’ COMMITTEE -- 1

N.16-16- A - -_ _
C%se 1151-71177<(5:$:101‘\‘/?,‘&89435€11:°%94 Flled 10/12/18 Ent.10/12/1313:20:06 Pg.lofl

 

